Exhibit 99.2 2011 Stockholders Meeting New York City presented by Dennis Raefield, CEO July 14, 2011 Past review Mace was a troubled company with many issues from the pastWe have worked through them all Past review INS chargesStatus:settled 2008Cost/Loss: ~$3MNadel Ponzi Scheme InvestmentStatus:partial withdrawal 2008Cost/Loss: ~$2.2M Past review Ex-CEO Severance ArbitrationStatus:concluded 2010Cost/Loss: ~$5.9MEPA Vermont chargesStatus:settled 2010Cost/Loss: ~$1MSale of Linkstar Digital Media Status:divested 2011Cost/Loss: ~$9.5M Past review Sale of Car Washes (12 sold) Status:ongoing- 3 left, 1 in contract Cost/Loss: ~$1.8MSale of IVS non security video distributor Status:close to sale Cost/Loss: ~breakeven Past review Balance Sheet write-down's and expenses to settle all these past issues:Total-$23.4M Ongoing Operational Losses Mace has not made money since 2004 So where are we now? Three operating divisions-all securityMace Personal Defense-profitable Mace Security Products-small loss Mace Central Station- profitable 3 car washes held as discontinued operations- running at breakeven One car wash under contract-$2.1M One TX warehouse for sale- $2.2M So where are we now? Total external debt: $1.3M: consisting of 1st mortgages, operating leases, and International LOC’s$2.075M debt with Merlin Partners Cash on hand before rights offering ~$1.8M Estimate to be raised from Rights Offering:$9-13M 2010 Financial Performance Mace Security International, Inc. Security Segment Revenue Summary by Quarter 6,000 5,000 4,000 3,000 2,000 1, 2010 Financial Performance Mace Security International, Inc. Gross Margin Summary by Last 4 Quarters in thousands (000’s omitted) 31.4% 31.2% 31.0% 30.8% 30.6% 30.4% 30.2% 30.0% 29.8% 29.6% 29.4% 4 Quarters Ending 3/31/10 4 Quarters Ending 3/31/11 Security Gross Margin 2010 Financial Performance Mace Security International, Inc. 14,000, SG&A Expense Summary by Previous 4 Quarters in thousands (000's omitted) 10,000 12,000 4,000 6,000 8,000 SG&A Expense ‐ 2,000 , 3/31/10 3/31/11 Quarters Ending Quarters Ending 2010 Financial Performance Mace Security International, Inc. Operating Loss Summary by Last 4 Quarters in thousands (000's omitted) 16,000 18,000 20,,000 12,000 14,000 Revenues Operating Loss Adj Operating Loss 2,000 4,000 6,000 8,000 ‐ 4 Quarters Ending 3/31/10 4 Quarters Ending 3/31/11 2010 Financial Performance 2010 Financial Performance Mace Security International, Inc. eadcount Reduction eries1 ‐ 20 40 6/30/2008 12/31/2008 12/31/2009 12/31/2010 3/31/2011 And where are we going? Moving towards a single company structureProtecting You Your Family Your Business Law Enforcement A broad marketing focus covering all aspects of future trends TraditionalSocial media Email Blasts Rebranding Repackaging The Mace brand has been underdeveloped- new focus Currently: 5200 fans Targeted Email Marketing Experience a brighter world with MACE Personal Defense Electronic Security Central Station Monitoring. www.mace.com www.macepro.com www.macecs.com Flip & Grip The original Mace Brand pepper spray Pepper Gel Maximum strength long-range formula sticks on contact Pepper Gun Delivers a targeted stream of pepper spray up to 20 feet! www.mace.com MaceXpo & ISC West 2011 Postcard Mailers Corporate Media Kit Brochure Mace Security Products Catalog COMPACT SLIM STANDARD MEGA Mace Pepper Spray Mace Pepper Spray Premium Mace Pepper Spray Premium UV Mace Pepper Spray Premium UV+ Leather Plus Pepper Gard No products Key Case Keyguard Premium Baton Pen Defender Fogger Pepper Gun Hot Pink Sport Foam Gel Gel Foam Triple-Action Triple-Action Fogger New www.mace.com website 2H 2011 Central Station Oriented Products Focus on products that generate RMR for our Central Station 2H 2011 Central Station or Self-Monitored Home Security Solutions Medical Alarm Series for PERs PSTN or GPRS/GSM CommunicationsEmergency Call with 2-Way VoiceWrist and Neck Panic Alarm PendantsPortable Talking Pendant 100m range Wireless Alarm & Video Series IP WiFi and GPRS/GSM CommunicationsWeb Browser for Monitoring & Control Wireless PIR & IP Cameras for alarm verificationFull line of wireless sensors and accessories 2H 2011 Central Station Monitored Security Solutions Outdoor Motion Viewer The Outdoor MotionViewer combines a passive infrared motion sensor, a digital video camera, and infrared illuminators into a single wireless battery powered security device. This rugged device is ideal to secure outdoor assets and remote facilities. Launched- over 600 monitored MaceBuddi Central Station Monitored Personal GPS Tracker & Emergency Locator Find& Track Anytime Anywhere Geo-Fencing Boundary Alert Travel Speed or Non Motion Alert Emergency Panic Call Alert Simplest solution 2H 2011 MaceTrackerCentral Station Monitored Personal GPS Tracker & Emergency Locator Find& Track Anytime Anywhere Geo-Fencing Boundary Alert Travel Speed or Non Motion Alert Emergency Panic Call Alert 4Speed Dial Numbers 21-Contact list numbersProgrammed via the web- no accidental deletions Undergoing testing MaceApp Central Station Monitored Personal GPS Tracker & Emergency Locator Find& Track Anytime Anywhere Geo-Fencing Boundary Alert Travel Speed or Non Motion Alert works on iPhone, Android, and Blackberry phones Resides as an app, no new hardware Lowest cost solution Undergoing testing Consumer products for www.mace.com Focus on products that are DIY and simple to install 2H 2011 Personal Security Devices for mace.com DIY consumers 2H 2011 Mini Video Event Recorder DVR with built-in Camera and PIRAutomaticvideo recording on motionUSB for video clip playback on PCCharger or Battery operation 3GWireless Video Alarm Camera Arm and Disarm like an Alarm System Camera with PIR Motion DetectionNotifies you via SMS, MMS, or E-mailRemotely control from mobile phone Vehicle Video & GPS Recorder Front & Rear Facing Video Cameras G-Shock Sensor & GPS Record Continuous or on Shock USB for video clip playback on PC with Google maps Launched Q2 2011Two Camera Models launched Wireless NVR & LCD Q3- 2011 Summary Mace has survived a deep recession and a myriad of prior issuesWe have shed non-core and underperforming assets We will be re-financed shortlyOur vision for the future is clear:RMR and personal security and safetyWatch us grow… Mace Security International OTCQB: mace Thank you for attending
